DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 5/01/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claim 1 is objected to because of the following informalities:
          Regarding claim 1, line 5 recites “a switch upstream of the plurality feeder lines”. For
clarification purposes, line 5 should recite “a switch at upstream of the plurality feeder lines”.
          Regarding claim 5, “The medium of claim 4” should be changed to --- The medium of claim 3” because claim 5 is further limitation of claim 3.
          Regarding claim 18, line 3 recites “a switch upstream of the plurality feeder lines”. For
clarification purposes, line 3 should recite “a switch at upstream of the plurality feeder lines”. Line 6 recites “a switch upstream of the plurality feeder lines”. For clarification purposes, line 6 should recite “the switch at the upstream of the plurality feeder lines”.
      
Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.         Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Regarding claims 1-10, the claims pertain to an apparatus of a non-transitory readable medium. Therefore, any other features, such as a switch, feeder lines, first and secondary windings of a transformer, a service ticket manager, meters…, are not part of the medium. However, the wording of the claims seem to aim at a combination if the medium with further features. Therefore, it is not clear to reader if the applicant wishes to claim a medium only or a set features including a switch, feeder lines, first and secondary windings of a transformer, a service ticket manager, and meters.
                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertz et al. (US Pub. 20200204104; hereinafter “Hertz”).
         Regarding claim 1, Hertz discloses a non-transitory machine readable medium having machine executable instructions (see paragraphs [0014, 035]), the machine executable instructions comprising:           a defect detector (a control unit 50, in Fig. 1) that receives voltage data (“the voltage measuring device 36 is connected to the control unit 50. The voltage measuring device 36 generates measurement data 33 via its measuring accesses 32, which are forwarded to the control unit 50”, see [0039]) characterizing a three-phase voltage for each of a plurality of feeder lines (three feeder lines in three-phases 12, 14, 16 outputted power at  feeder-line terminals 13, 15 and 17), wherein the defect detector generates an alert indicating that a potential defect exists at a switch (a switching element and electromagnetic switch 21-22, 23-24, or 25-26) upstream (the switches 21-22, 23-24, and 25-26 located at upstream of the feeder lines connected at the terminals 13, 15, 17) of the plurality of feeder lines in response to the voltage data indicating:                   (i) a drop in two or more phases of voltage at a given feeder line of the plurality of feeder lines occurred within a predetermined amount of time of toggling of the switch (at least in claim 5 describes “A diagnostic method for detection of at least one of a defective semiconductor switching element of a plurality of semiconductor switching elements, comprising: outputting an actuation command for opening the plurality of semiconductor switching elements and the plurality of electromechanical switches; detecting a reduced voltage drop occurring across a respective semiconductor switching element, of the plurality of semiconductor switching elements; and detecting a defect in one of the plurality of semiconductor switching elements upon the reduced voltage drop being detected.”; also see [0013, 20, 29, 33-34,41 and 43]); or                  (ii) a drop in two or more phases of voltage on at least two or more feeder lines of the plurality of feeder lines has occurred.
    PNG
    media_image1.png
    471
    708
    media_image1.png
    Greyscale
8.      Claims 1-2, 4, 7-8, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klocman (US Pub. 2018/0316186; hereinafter “Klocman”).
         Regarding claim 1, Klocman discloses a non-transitory machine readable medium having machine executable instructions (see paragraphs [0005]), the machine executable instructions EMS 74, in Fig. 1) that receives voltage data (“he machine readable instructions can include an energy management system (EMS) that receives voltage and current data from each of a plurality of fault indicators”, see [0005]) characterizing a three-phase voltage for each of a plurality of feeder lines (feeder lines 54b in annotated Fig. 1), wherein the defect detector generates an alert indicating that a potential defect exists at a switch upstream (such as a switch 60 at upstream of feeder lines 54b) of the plurality of feeder lines in response to the voltage data indicating:                   (i) a drop in two or more phases of voltage at a given feeder line of the plurality of feeder lines occurred within a predetermined amount of time of toggling of the switch (paragraph [0030] describes “in a third situation, the given fault indicator 62 provides data indicating that a detected electrical voltage on a feeder 54 is below the threshold voltage level. The data provided by the given fault indicator 62 indicates that the detected electrical current on the feeder 54 is at or below the threshold current level. Accordingly, in the third situation, the energy management system 74 can determine that a fault has occurred upstream of the given fault indicator 62 or a disconnect switch 62 upstream has been opened, thereby preventing voltage and current from flowing through the given feeder 54 at a position of the given fault indicator 62”.); or                  (ii) a drop in two or more phases of voltage on at least two or more feeder lines of the plurality of feeder lines has occurred.

    PNG
    media_image2.png
    319
    509
    media_image2.png
    Greyscale

         Regarding claim 2, Klocman discloses the medium of claim 1, wherein the plurality of feeder lines are within a substation (52).         Regarding claim 4, Klocman discloses the medium of claim 1, wherein the drop in two or more phases of voltage at a given feeder or the two or more feeder lines is about one-half or more of a standard operating voltage (see [0030]).         Regarding claim 7, Klocman discloses the medium of claim 1, wherein the defect detector pings a plurality of meters at customer premises downstream from the plurality of feeder lines in response to the alert (see [0058]).         Regarding claim 8, Klocman discloses the medium of claim 7, further comprising a service ticket manager that generates a service ticket for inspection of the switch in response to the alert (see [0032]).

         Regarding claim 18, Klocman discloses a method comprising: detecting at least one of a drop in two or more phases of voltage at a given feeder line of a plurality of feeder lines (such as a feeder line of a plurality of feeder lines 54b or 56 in annotated Fig. 1) within a predetermined amount of time of toggling of a switch upstream of the plurality of feeder lines (such as a switch 60 at upstream of feeder lines 54b or lateral feeder lines 56) and a drop in two or more phases of voltage of at least two or more feeder lines of the plurality of feeder lines (paragraph [0030] describes “in a third situation, the given fault indicator 62 provides data indicating that a detected electrical voltage on a feeder 54 is below the threshold voltage level.);  and identifying a defect in a switch upstream of the plurality of feeder lines in response to the voltage drop ([0030] describes “…. Accordingly, in the third situation, the energy management system 74 can determine that a fault has occurred upstream of the given fault indicator 62 or a disconnect switch 62 upstream has been opened, thereby preventing voltage and current from flowing through the given feeder 54 at a position of the given fault indicator 62”.), wherein at least one three-phase transformer galvanically isolates the switch from the plurality of feeder lines ([0043] describes each lateral power line 114 is coupled to a distribution transformer (not shown) that can, in turn provide power to another distribution transformer and/or a customer premises (e.g., an electrical consumer).         Regarding claim 19, Klocman discloses the method of claim 18, wherein each of the plurality of feeder lines are in a substation (see [0035]).
         Regarding claim 20, Klocman discloses the method of claim 18, wherein each of the two or more feeder lines are in different substations (see [0036]).
Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klocman in view of Daley et al. (US. Pat. 2017/0294846; hereinafter “Daley”).
      Regarding claim 3, Klocman discloses the medium of claim 2, except for specify that wherein the plurality of feeder lines are connected to a secondary winding of a delta-wye transformer.     Daley discloses a multi-phase power system (see Figs. 5a-b) comprising a plurality of feeder lines are connected to a secondary winding of a delta-wye transformer (feeder lines (not shown) connected to secondary windings of delta-wye transformers 609A-B-C in Fig. 6B).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power system of Klocman by having feeder lines are connected to a secondary winding of a delta-wye transformer as taught by Daley, for purpose of allowing for efficient regulation of multi-phase power systems, which takes into account both phase-to-phase and phase-to-neutral voltages, along with the associated phase angle balancing, thus improving communication, safety, maintenance, costs, and operating efficiency.
      Regarding claim 5, Klocman discloses the medium of claim 4, except for explicitly specify that wherein the switch is upstream of a primary winding of the delta-wye transformer.     Daley discloses a multi-phase power system (see Figs. 5a-b) comprising a switch (504) is delta-wye transformers 609A-B-C in Fig. 5B).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power system of Klocman by having the switch is upstream of a primary winding of the delta-wye transformer as taught by Daley, for purpose of allowing for efficient regulation of multi-phase power systems, which takes into account both phase-to-phase and phase-to-neutral voltages, along with the associated phase angle balancing, thus improving communication, safety, maintenance, costs, and operating efficiency.
      Regarding claim 6, Klocman and Daley disclose the medium of claim 5, Daley further teaches wherein the given feeder line or the two or more feeder lines are connected to a secondary winding of the delta-wye transformer (feeder lines (not shown) connected to secondary windings of delta-wye transformers 609A-B-C in Fig. 6B for carrying power to downstream).
11.     Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hertz in view of Tanaka (US. Pat. 3601659; hereinafter “Tanaka”).
         Regarding claim 18, Hertz discloses a method comprising: detecting at least one of a drop in two or more phases of voltage at a given feeder line (a feeder line in a first phase 12) of a plurality of feeder lines (three feeder lines in three-phases 12, 14, 16 outputted power at  feeder-line terminals 13, 15 and 17) within a predetermined amount of time of toggling of a switch (a switch element and electromagnetic switch 21-22, 23-24, or 25-26) upstream of the plurality of feeder lines (the switches 21-22, 23-24, and 25-26 located at upstream of the feeder lines connected at the terminals 13, 15, 17) and a drop in two or more phases of voltage of at least two or more feeder lines of the plurality of feeder lines (at least in claim 5 describes “A diagnostic method for detection of at least one of a defective semiconductor switching element of a plurality of semiconductor switching elements, comprising: outputting an actuation command for opening the plurality of semiconductor switching elements and the plurality of electromechanical switches; detecting a reduced voltage drop occurring across a respective semiconductor switching element, of the plurality of semiconductor switching elements;”; also see [0013, 20, 29, 33-34,41 and 43]);  and identifying a defect in a switch upstream of the plurality of feeder lines in response to the voltage drop (at least in claim 5 describes “A diagnostic method for detection of at least one of a defective semiconductor switching element of a plurality of semiconductor switching elements, comprising: …..detecting a reduced voltage drop occurring across a respective semiconductor switching element, of the plurality of semiconductor switching elements; and detecting a defect in one of the plurality of semiconductor switching elements upon the reduced voltage drop being detected.”; also see [0013, 20, 29, 33-34,41 and 43]).
          Hertz does not explicitly disclose at least one three-phase transformer galvanically isolates the switch from the plurality of feeder lines.       Tanaka discloses a power supply circuit (see Fig. 1) comprising at least one three-phase transformer (a transformer 4) galvanically isolates a switch (a circuit breaker 3) from a plurality of feeder lines (feeder lines 2b in annotated Fig. 1).     

    PNG
    media_image3.png
    357
    545
    media_image3.png
    Greyscale

          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power system of Hertz by having a transformer galvanically isolates the switch from the plurality of feeder lines as taught by Tanaka for purpose of providing the transformer which converts input three-phase power to a target output voltage in order to meet the system design and specification requirement.

Allowable Subject Matter
12.     Claims 11-17 are allowed over the prior arts of record.
         The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 11, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A system comprising: a plurality of three-phase transformers, each having a primary winding and a secondary winding; a plurality of feeder lines, wherein each feeder line is coupled 
            As to claim(s) 12-17, the claims are allowed as they further limit allowed claim 11.

                                                               Comments
12.     The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 9-10. Therefore, no prior art rejection for claims 9-10 is presented in this action. However, Claims 9-10 are rejected under 35 U.S.C 112(b).


Prior Art of Record
13.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Hoffman (U.S Pub. 20020113599) discloses an electrical power system (see specification for more details).Sharon (U.S Pub. 20190245342) discloses a method for determining whether a fault is on a feeder line or a lateral line so as to allow an upstream recloser on the feeder line to immediately open in response to the fault if it determines the fault is on the feeder line (see specification for more details).

Conclusion
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/20/2022